SCHEDULE 14C INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X]Preliminary Information Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) []Definitive Information Statement JNL Series Trust (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total fee paid: []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Dear Variable Annuity and Variable Life Contract Owners: Although you are not a shareholder of JNL Series Trust (“Trust”), your purchase payments and the earnings on such purchase payments under your variable contracts (“Variable Contracts”) issued by Jackson National Life Insurance Company (“Jackson”) or Jackson National Life Insurance Company of New York (“Jackson NY”) are invested in sub-accounts of separate accounts established by Jackson or Jackson NY that, in turn, are invested in shares of one or more of the series of the Trust. References to shareholders in the enclosed information statement for the Trust (“Information Statement”) may be read to include you as an owner of a Variable Contract. On May 30-31, 2013, the Board of Trustees of the Trust voted to replace UBS Global Asset Management (Americas) Inc. (“UBS”) with BlackRock Investment Management, LLC (“BlackRock”) as sub-adviser for the JNL/UBS Large Cap Select Growth Fund of the Trust effective September 16, 2013.Enclosed please find the Trust’s Information Statement regarding this change in sub-adviser for the following Fund: Prior Fund Name New Fund Name JNL/UBS Large Cap Select Growth Fund JNL/BlackRock Large Cap Select Growth Fund The Information Statement is furnished on behalf of the Board of Trustees (“Trustees” or “Board”) of the Trust, a Massachusetts business trust, to shareholders of JNL/UBS Large Cap Select Growth Fund, a series of the Trust, located at 1 Corporate Way, Lansing, Michigan 48951. On June 10, 2013, the Trust filed an amendment to the registration statement on Form N-1A under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, for the Trust (File No. 33-87244) to reflect the changes discussed in this information statement. PLEASE NOTE THAT WE ARE NOT ASKING YOU FOR VOTING INSTRUCTIONS AND YOU ARE REQUESTED NOT TO SEND US VOTING INSTRUCTIONS. If you have any questions regarding any of the changes described in the Information Statement, please call one of the following numbers on any business day: 1-800-873-5654 (Annuity and Life Service Center), 1-800-599-5651 (NY Annuity and Life Service Center), 1-800-777-7779 (for contracts purchased through a bank or financial institution) or 1-888-464-7779 (for NY contracts purchased through a bank or financial institution), by writing JNL Series Trust, P.O. Box 30314, Lansing, Michigan 48909-7814 or by visiting www.jackson.com. Sincerely, Mark D. Nerud President, Chief Executive Officer and Trustee JNL Series Trust Information Statement To Shareholders Regarding: JNL Series Trust JNL/UBS Large Cap Select Growth Fund August 1, 2013 Table of Contents Information Statement Page I. Introduction 1 II. Investment Sub-Advisory Agreement with BlackRock 2 III. Description and Control of BlackRock 5 IV. Other Investment Companies Advised by BlackRock 6 V. Evaluation by the Board of Trustees 6 VI. Additional Information 8 VII. Other Matters 9 Exhibit A Investment Sub-Advisory Agreement and Amendments Between Jackson National Asset Management, LLC and BlackRock Investment Management, LLC A-1 Exhibit B Comparison of the JNL/UBS Large Cap Select Growth Fund and the JNL/BlackRock Large Cap Select Growth Fund B-1 WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. I. Introduction JNL Series Trust (“Trust”), a Massachusetts business trust, is an open-end investment company, commonly known as a mutual fund, registered under the Investment Company Act of 1940, as amended (“1940 Act”).The Trust currently offers shares in 90 series (“Funds” and each a “Fund”). As investment adviser to the Funds, Jackson National Asset Management, LLC (“JNAM” or “Adviser”) selects, contracts with and compensates investment sub-advisers (“Sub-Advisers”) to manage the investment and reinvestment of the assets of most of the Funds.JNAM monitors the compliance of the Sub-Advisers with the investment objectives and related policies of those Funds, and reviews the performance of the Sub-Advisers and reports on such performance to the Board of Trustees of the Trust (“Board”).Jackson National Life Distributors LLC (“JNLD”), an affiliate of the Trust and the Adviser, is the principal underwriter for the Trust.JNAM is a wholly-owned subsidiary of Jackson National Life Insurance Company (“Jackson”), which, in turn, is wholly-owned by Prudential plc, a publicly traded company incorporated in the United Kingdom. Prudential plc is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. The President and Chief Executive Officer of JNAM is Mark D. Nerud.The members of the Board of Managers of JNAM are Leandra Knes, Thomas J. Meyer, Maura Collins, Thomas Hyatte, and Kenneth Stewart.The address and principal occupation of each Manager, respectively, is outlined in the table below. Manager Address Principal Occupation Leandra Knes 225 West Wacker Drive Chicago, Illinois 60606 President and Chief Executive Officer of PPM America, Inc., an affiliate of Jackson Thomas J. Meyer 1 Corporate Way Lansing, Michigan 48951 Senior Vice President, General Counsel, and Secretary of Jackson Maura Collins 7601 Technology Way Denver, Colorado 80237 Executive Vice President and Chief Financial Officer, JNLD Senior Vice President and Chief Financial Officer, National Planning Holdings, Inc. and Curian Capital, LLC Kenneth Stewart 1 Corporate Way Lansing, Michigan 48951 Senior Vice President and Head of Corporate Development of Jackson Thomas Hyatte 1 Corporate Way Lansing, Michigan 48951 Senior Vice President and Chief Risk Officer of Jackson The Investment Advisory Agreement between JNAM and the Trust was last submitted for shareholder vote on October 26, 2000. 1 On May 30-31, 2013, the Board, including all Trustees who are not “interested persons” (as defined by the 1940 Act) of any party to the “Sub-Advisory Agreement” (“Independent Trustees”), approved an Amendment to the Investment Sub-Advisory Agreement between JNAM and BlackRock Investment Management, LLC (“BlackRock”).On September 16, 2013, BlackRock will succeed UBS Global Asset Management (Americas) Inc. (“UBS”) as Sub-Adviser to the JNL/UBS Large Cap Select Growth Fund (“Fund”). The purpose of this Information Statement is to provide you with information about the Amendment to the Investment Sub-Advisory Agreement between JNAM and BlackRock, and BlackRock’s appointment as the new Sub-Adviser to the Fund, effective September 16, 2013.This Information Statement is provided in lieu of a proxy statement, pursuant to the terms of an exemptive order (“Order”) that the Trust and JNAM received from the U.S. Securities and Exchange Commission (“SEC”). The Order permits JNAM to enter into sub-advisory agreements appointing Sub-Advisers that are not affiliates of JNAM (other than by reason of serving as a Sub-Adviser to a Fund) without approval by the shareholders of the relevant Fund.The Trust, therefore, is able to change Sub-Advisers from time to time without the expense and delays associated with obtaining shareholder approval.However, a condition of this Order is that notice and certain information be sent to shareholders informing them of changes in Sub-Advisers, pursuant to the Order. As of September 16, 2013, UBS will cease to be the Sub-Adviser to the JNL/UBS Large Cap Select Growth Fund.UBS is located at 1285 Avenue of the Americas, New York, New York 10019. Therefore, this Information Statement is being provided to the contract owners of record for the Fund as of July 5, 2013.It will be mailed on or about August 1, 2013. II. Investment Sub-Advisory Agreement With UBS UBS is the Sub-Adviser to the JNL/UBS Large Cap Select Growth Fund, pursuant to an Amended and Restated Sub-Advisory Agreement with JNAM, dated December 1, 2012, and an Amendment to the Amended and Restated Sub-Advisory Agreement dated May 30, 2013.That agreement was most recently approved by the Board at a meeting held on May 30-31, 2013. On May 30-31, 2013, the Board, including the Independent Trustees, unanimouslyvoted to replace UBS with BlackRock as Sub-Adviser for the Fund and to approve an Amendment to the Investment Sub-Advisory Agreement between JNAM and BlackRock with respect to the Trust (“BlackRock Sub-Advisory Agreement”).Please refer to Exhibit A for the BlackRock Sub-Advisory Agreement.Pursuant to the Order, shareholder approval is not required for the agreement because BlackRock is not affiliated with JNAM. Upon the replacement of UBS with BlackRock as Sub-Adviser, effective September 16, 2013, the name of the Fund will change as follows: Prior Fund Name New Fund Name JNL/UBS Large Cap Select Growth Fund JNL/BlackRock Large Cap Select Growth Fund The investment objectives and policies for the JNL/BlackRock Large Cap Select Growth Fund will be as follows: 2 Investment Objective.The investment objective of the Fund is long-term capital appreciation. Principal Investment Strategies.Under normal circumstances, the Fund invests at least 80% of its assets (net assets plus the amount of borrowings for investment purposes) in equity securities of U.S. large capitalization companies.The Fund defines large capitalization companies as those with a market capitalization of at least $2.0 billion at the time of investment.In addition, up to 20% of the Fund’s net assets may be invested in foreign equity securities.Investments in equity securities include common stock and preferred stock, convertible securities, as well as, American Depository Receipts (“ADRs”).The Fund may, but is not required to, use exchange-traded or over-the-counter derivative instruments for risk management purposes or as part of the Fund’s investment strategies. The derivatives in which the Fund may invest include futures and forward currency agreements and may also be used to hedge against a specific currency. In addition, futures on indices may be used for investment (non-hedging) purposes to seek to earn income; to enhance returns; to replace more traditional direct investments; or to obtain exposure to certain markets.Generally, derivatives are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes.The principal types of derivatives used by the Fund include options, futures and forward currency agreements.The Fund may use derivatives to earn income and enhance returns, to manage or adjust the risk profile of the Fund, to replace more traditional direct investments, or to obtain exposure to certain markets. The Fund will invest in companies within its capitalization range as described above.However, the Fund may invest a portion of its assets in securities outside of this range.Further, if movement in the market price causes a security to change from one capitalization range to another, the Fund is not required to dispose of the security. The Fund may engage in active and frequent trading of the securities in its portfolio (e.g., greater than 100% turnover), which would increase transaction costs incurred by the Fund.In addition, when the Fund engages in active and frequent trading, a larger portion of the distributions investors receive from the Fund may reflect short-term capital gains which are taxed like ordinary income, rather than long-term capital gain distributions. For temporary defensive purposes during unusual economic or market conditions or for liquidity purposes, the Fund may invest up to 100% of its assets in cash, money market instruments, repurchase agreements and other short-term obligations.When the Fund engages in such activities, it may not achieve its investment objective. In selecting securities, the Sub-Adviser seeks to invest in companies that possess dominant market positions or franchises, a major technological edge, or a unique competitive advantage. To this end, the Sub-Adviser considers earnings revision trends, expected earnings growth rates, sales acceleration, price earnings multiples and positive stock price momentum, when selecting securities.The Sub-Adviser expects that these companies can sustain an above average return on invested capital at a higher level and over a longer period of time than is reflected in the current market prices. In deciding whether an investment is tied to the U.S., the Sub-Adviser considers a number of factors including whether the investment is issued or guaranteed by the U.S. government or any of its agencies; the investment has its primary trading market in the U.S.; the issuer is organized under the laws of, derives at least 50% of its revenues from, or has at least 50% of its assets in, the U.S.; the investment is included in an index representative of the U.S.; or the investment is exposed to the economic fortunes and risks of the U.S. With the change in Sub-Adviser from UBS to BlackRock, the investment objective of the Fund will not change. 3 There are no significant differences between the old principal investment strategies of the Fund and the new principal investment strategies. For a more detailed comparison of the changes made to the Fund’s prospectus pursuant to the change in Sub-Adviser please refer to Exhibit B. The following description of the BlackRock Sub-Advisory Agreement is qualified in its entirety by the actual BlackRock Sub-Advisory Agreement, which is attached as Exhibit A. The BlackRock Sub-Advisory Agreement provides that it will remain in effect for its initial term and thereafter only so long as the Board of Trustees, including a majority of the Independent Trustees, specifically approves its continuance, at least annually.The BlackRock Sub-Advisory Agreement can be terminated at any time, without the payment of any penalty, on sixty (60) days’ written notice by the Trust, JNAM or on sixty days’ written notice by BlackRock.The BlackRock Sub-Advisory Agreement also terminates automatically in the event of its assignment. The BlackRock Sub-Advisory Agreement generally provides that BlackRock, its officers, directors, employees, agents or affiliates will not be subject to any liability to JNAM or the Fund or their directors, officers, employees, agents or affiliates for any error of judgment or mistake of law or for any loss suffered by the Fund in connection with the performance of BlackRock’s duties under the BlackRock Sub-Advisory Agreement, except for a loss resulting from willful malfeasance, bad faith, or gross negligence in the performance of its duties or by reason of its reckless disregard of its obligations and duties under the BlackRock Sub-Advisory Agreement.There are no material differences between the Investment Sub-Advisory Agreements of UBS and BlackRock. The change in Sub-Adviser will not increase any fee or expense to be paid by the Fund.The management fees for the Fund did not change.The Fund pays JNAM an advisory fee equal to a percentage of its average daily net assets based on the following schedule: JNL/UBS Large Cap Select Growth Fund Advisory Rates Before and After the Change in Sub-Adviser Net Assets Rate $0 to $150 million .70% $150 million to $500 million .65% $500 million to $750 million .60% Over $750 million .55% Under the BlackRock Sub-Advisory Agreement, the sub-advisory fee schedule is the same as the sub-advisory fee schedule used to compensate UBS.UBS is currently paid a sub-advisory fee equal to a percentage of the Fund’s average daily net assets based on the below sub-advisory fee schedule.Under the BlackRock Sub-Advisory Agreement, BlackRock will be paid a sub-advisory fee equal to a percentage of the Fund’s average daily net assets based on the same sub-advisory fee schedule. 4 JNL/UBS Large Cap Select Growth Fund Sub-Advisory Rates Before and After the Change in Sub-Adviser Net Assets Rate $0 to $500 million .32% $500 million to $2 billion .25% Amounts over $2 billion .20% The following table sets forth the aggregate amount of management fees paid by the Fund to JNAM for the year ended December 31, 2012. The pro forma aggregate amount of management fees paid to JNAM would not change had the change in sub-advisers occurred at the beginning of the period. Fund Name Actual Fees JNL/UBS Large Cap Select Growth Fund For the year ended December 31, 2012, UBS received $1,548,586 in sub-advisory fees with respect to the Fund.The pro forma sub-advisory fees would have been the same as the fees paid to UBS assuming the BlackRock Sub-Advisory Agreement was in place for the applicable period. III. Description and Control of BlackRock BlackRock is located at 1 University Square Drive, Princeton, New Jersey 08540-6455. As the Sub-Adviser to the Fund,BlackRock will provide theFund with investment research, advice and supervision, and manage theFund’s portfolio consistent with its investment objective and policies, including the purchase, retention and disposition of securities, as set forth in the supplement to the Fund’s Prospectus dated September 16, 2013.The principal risks of investing in the Fund will also be listed in the supplement to the Fund’s Prospectus dated September 16, 2013 under the heading “Principal Risks of Investing in the Fund”. As of , 2013 [to be updated], no Trustees or officers of the Trust were officers, employees, directors, general partners or shareholders of BlackRock, and no Trustees or officers of the Trust owned securities or had any other material direct or indirect interest in BlackRock or any other entity controlling, controlled by or under common control with BlackRock. In addition, no Trustee has had any material interest, direct or indirect, in any material transactions since December 31, 2012, the end of the Trust’s most recently completed fiscal year, or in any material proposed transactions, to which BlackRock, any parent or subsidiary of BlackRock, or any subsidiary of the parent of such entities was or is to be a party. JNL/BlackRock Large Cap Select Growth Fund The JNL/BlackRock Large Cap Select Growth Fund will be managed by Lawrence Kemp, CFA, Managing Director and Portfolio Manager, is Head of BlackRock's Fundamental Large Cap Growth team. He is a member of the Fundamental Equity platform within the Fundamental Equity division of BlackRock's Alpha Strategies Group.Prior to joining BlackRock, Mr. Kemp was at UBS Global Asset Management, where he managed the Laudus Growth Investors US Large Cap Select Growth Fund (LGILX), as well as both diversified and concentrated US large cap growth institutional equity portfolios against the Russell 1000 Growth and S&P 500 indexes. 5 Mr. Kemp joined the Growth Equity team at UBS Global Asset Management in 2001, but his tenure with the firm dated back to 1992. He held various roles including chief investment strategist, co-head of fixed income and global head of high yield research.Mr. Kemp holds a BA from Stanford University and an MBA from the University of Chicago. Executive/Principal Officers of BlackRock, Inc.: Officer Names Title Laurence Fink Chief Executive Officer Robert Kapito President Paul Audet Senior Managing Director Matthew Mallow General Counsel and Senior Managing Director Amy Engel Treasurer and Managing Director Robert Fairbairn Senior Managing Director Peter Fisher Senior Managing Director Bennett Golub Chief Risk Officer and Senior Managing Director Charles Hallac Chief Operating Officer and Senior Managing Director Richard Kushel Senior Managing Director Mark McCombe Senior Managing Director and Chairman of Asia-Pacific Barbara Novick Senior Managing Director Russell McGranahan Secretary and Managing Director Ann Marie Petach Chief Financial Officer and Senior Managing Director Linda Gosden Robinson Senior Managing Director and Head of Marketing and Communications Gary Shedlin Chief Financial Officer and Senior Managing Director Kendrick Wilson Vice Chairman IV. Other Investment Companies Advised by BlackRock BlackRock currently acts as adviser to the BlackRock Capital Appreciation Fund (the “comparable BlackRock Fund”), which has similar investment objectives and policies to those of the Fund. As of December 31, 2012, the comparable BlackRock Fund had $4.6 billion in net assets. As of December 31, 2012, the comparable BlackRock Fund paid BlackRock a management fee of 0.61% of net assets. V. Evaluation by the Board of Trustees The Board oversees the management of the Fund and, as required by law, determines annually whether to approve theFund’s sub-advisory agreement. At a meeting on May 30-31, 2013, the Board, including all of the Independent Trustees, considered information relating to the BlackRock Sub-Advisory Agreement.In advance of the meeting, independent legal counsel for the Independent Trustees requested that certain information be provided to the Board relating to the BlackRock Sub-Advisory Agreement.The Board received, and had the opportunity to review, this and other material, ask questions and request further information in connection with its consideration. At the conclusion of the Board’s discussion, the Board approved the BlackRock Sub-Advisory Agreement for a period of two years (unless terminated pursuant to the terms of the BlackRock Sub-Advisory Agreement), after which time the agreement will be up for renewal annually. In reviewing the BlackRock Sub-Advisory Agreement and considering the information, the Board was advised by outside legal counsel to the Fund, and the Independent Trustees were advised by independent legal counsel.The Board considered the factors it deemed relevant, including: (1) the nature, quality and extent of the services to be provided; (2) the investment performance of the Fund; (3) the costs of the services to be provided; (4) whether economies of scale may be realized as theFund grows and whether fee levels are adjusted to enable theFund’s 6 investors to share in these potential economies of scale; and (5) other benefits that may accrue to BlackRock through its relationship with the Fund.In its deliberations, the Board, in exercising its business judgment, did not identify any single factor that alone was responsible for the Board’s decision to approve the BlackRockSub-Advisory Agreement. Before approving the BlackRock Sub-Advisory Agreement, the Independent Trustees met in executive session with their independent legal counsel to consider the materials provided by JNAM and BlackRock, and to consider the terms of the BlackRock Sub-Advisory Agreement.Based on its evaluation of those materials, the Board, including the interested and Independent Trustees, concluded that the BlackRock Sub-Advisory Agreement is fair and reasonable and in the best interests of the shareholders of the Fund. In reaching its conclusions, the Board considered the following: Nature, Quality and Extent of Services The Board examined the nature, quality and extent of the services to be provided by BlackRock. For theFund, JNAM provided information on BlackRock’s duties under the BlackRock Sub-Advisory Agreement. These duties include investment research and security selection, adherence to the Fund’s investment restrictions and monitoring compliance with theFund policies and procedures. The Board considered JNAM’s evaluation of BlackRock, as well as JNAM’s recommendation, based on its review of BlackRock, to approve the BlackRock Sub-Advisory Agreement. The Board also reviewed information pertaining to BlackRock’s organizational structure, senior management, financial stability, investment operations, and other relevant information. The Board considered compliance reports about BlackRock from the Trust’s Chief Compliance Officer. Based on the foregoing, the Board concluded that theFund is likely to benefit from the nature, extent and quality of the services to be provided by BlackRock. Performance The Board considered that the Fund underperformed its benchmark and peer group for the one-, five- and ten-year periods.The Board noted that the current Sub-Adviser began managing the Fund in April 2012 and that the Adviser was proposing to replace the Sub-Adviser effective September 2013. The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreement until the proposed September 2013 transition to the new Sub-Adviser. Costs of Services The Board reviewed the fees to be paid to BlackRock.For the Fund, the Board reviewed fee and expense information as compared to that of comparable funds managed by other advisers, as well as fees charged by BlackRock to similar clients, if any.The Board also noted that JNAM does not manage any institutional accounts with which the Fund’s fees could be compared.Using information provided by an independent data service, the Board evaluated the Fund’s advisory fees compared to the average advisory fees for other funds similar in size, character and investment strategy (the “peer group”).While the Board also considered the Fund’s sub-advisory fee and compared that to the average sub-advisory fee of the peer group, the Board noted that the Fund’s sub-advisory fee would be paid by JNAM (not the Fund) and, therefore, would be neither a direct shareholder expense nor a direct influence on a Fund’s total expense ratio. 7 The Board considered that the Fund’s advisory fees are lower than the peer group average and sub-advisory fees are higher than the peer group average.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. Economies of Scale The Board considered whether theFund’s proposed advisory fee reflects the potential for economies of scale for the benefit of shareholders.Based on information provided by JNAM and BlackRock, the Board noted that the fee arrangement for theFund contains breakpoints that decrease the fee rate as assets increase. Other Benefits to JNAM and UBS In evaluating the benefits that may accrue to BlackRock through its relationship with the Fund, the Board noted that BlackRock may develop additional investment advisory business with JNAM, the Funds or other clients of BlackRock as a result of its relationship with the Fund. In light of all the facts noted above, the Board concluded that it would be fair, reasonable and in the best interests of the Fund and its shareholders to approve the BlackRock Sub-Advisory Agreement. VI. Additional Information Ownership Of The Fund [to be updated] As of July 5, 2013 [to be updated], there were issued and outstanding the following number of shares for the Fund: Fund Shares Outstanding JNL/UBS Large Cap Select Growth Fund (Class A) JNL/UBS Large Cap Select Growth Fund (Class B) As of July 5, 2013 [to be updated], the officers and Trustees of the Trust, as a group, owned less than 1% of the then outstanding shares of the Fund. Because the shares of the Fund are sold only to Jackson, Jackson National Life Insurance Company of New York (“Jackson NY”), certain affiliated funds organized as fund-of-funds, and certain qualified retirement plans, Jackson, through its separate accounts, which hold shares of the Fund as funding vehicles for Variable Contracts, is the owner of record of substantially all of the shares of the Fund. As of July 5, 2013 [to be updated], the following persons beneficially owned more than 5% of the shares of the Fund indicated below: Fund Name and Address Amount of Ownership Percentage of Shares owned 8 Persons who own Variable Contracts may be deemed to have an indirect beneficial interest in the Fund shares owned by the relevant separate accounts.As noted above, Variable Contract owners have the right to give instructions to the insurance company shareholders as to how to vote the Fund shares attributable to their Variable Contracts.To the knowledge of management of the Trust, as of July 5, 2013 [to be updated], the following person(s) have been deemed to have an indirect beneficial interest totaling more than 25% of the voting securities of theFund. Fund Name and Address Amount of Beneficial Interest Percentage of Shares Outstanding JNL/UBS Large Cap Select Growth Fund – Class A JNL/UBS Large Cap Select Growth Fund – Class B Fund Transactions And Brokerage for the Trust During the period ended December 31, 2012, the following commissions were paid by the JNL/UBS Large Cap Select Growth Fund to any affiliated broker. NAME OF BROKER/DEALER PERIOD ENDED DECEMBER 31, 2012 UBS Securities LLC VII.Other Matters The Trust will furnish, without charge, a copy of the Trust’s annual report for the fiscal year ended December 31, 2012, a copy of the Trust’s semi-annual report for the period ended June 30, 2012, or a copy of the Trust’s prospectus and statement of additional information to any shareholder upon request.To obtain a copy, please call 1-800-873-5654 (Annuity and Life Service Center), 1-800-599-5651 (NY Annuity and Life Service Center), 1-800-777-7779 (for contracts purchased through a bank or financial institution) or 1-888-464-7779 (for NY contracts purchased through a bank or financial institution), by writing JNL Series Trust, P.O. Box 30314, Lansing, Michigan 48909-7814 or by visiting www.jackson.com. JNAM, the investment adviser to the Trust, is located at 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606.JNAM is a wholly-owned subsidiary of Jackson, which, in turn, is wholly owned by Prudential plc, a publicly traded company incorporated in the United Kingdom.Prudential plc is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America.JNAM also serves as the Trust’s Administrator.JNLD, an affiliate of the Trust and the Adviser, is principal underwriter for the Trust and a wholly-owned subsidiary of Jackson.JNLD is located at 7601 Technology Way, Denver, Colorado 80237. The Trust is not required to hold annual meetings of shareholders and, therefore, it cannot be determined when the next meeting of shareholders will be held.Shareholder proposals to be presented at any future meeting of shareholders of the Trust must be received by the Trust at a 9 reasonable time before the Trust’s solicitation of proxies for that meeting in order for such proposals to be considered for inclusion in the proxy materials related to that meeting. The cost of the preparation, printing and distribution of this Information Statement will be paid by JNAM. 10 Exhibit A Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and BlackRock Investment Management, LLC Amended and Restated Investment Sub-Advisory Agreement This Agreementwas effective as of the 11th day of October, 2010, as amended effective August 29, 2011, and is Amended and Restated effective as of the 1st day of December, 2012, by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and BlackRock Investment Management, LLC a Delaware limited liability company and registered investment adviser (“Sub-Adviser”). Whereas, Adviser is the investment manager for the JNL Series Trust (the “Trust”), an open-end management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”); Whereas, the Adviser represents that it has entered into an Investment Advisory and Management Agreement dated as of January 31, 2001, Amended and Restated as of the 28th day of February, 2012, and further Amended and Restated as of the 1st day of December, 2012 (“Management Agreement”) with the Trust; and Whereas, Adviser desires to retain Sub-Adviser as Adviser’s agent to furnish investment advisory services to the investment portfolios of the Trust listed on Schedule A hereto (each a “Fund” and together, the “Funds”). Now, Therefore, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: 1. Appointment.Adviser hereby appoints Sub-Adviser to provide certain sub-investment advisory services to the Fund for the period and on the terms set forth in this Agreement.Sub-Adviser accepts such appointment and agrees to furnish the services herein set forth for the compensation herein provided. In the event the Adviser designates one or more funds other than the Fund with respect to which the Adviser wishes to retain the Sub-Adviser to render investment advisory services hereunder, it shall notify the Sub-Adviser in writing.If the Sub-Adviser is willing to render such services, it shall notify the Adviser in writing, whereupon such fund shall become a Fund hereunder, and be subject to this Agreement, subject to the approval of the Trust’s Board of Trustees (“Board of Trustees). 2. Delivery of Documents.Adviser has or will furnish Sub-Adviser with copies properly certified or authenticated of each of the following prior to the commencement of the Sub-Adviser’s services: a) the Trust’s Agreement and Declaration of Trust, as filed with the Secretary of State of The Commonwealth of Massachusetts on June 1, 1994, and all amendments thereto or restatements thereof (such Declaration, as presently in effect and as it shall from time to time be amended or restated, is herein called the “Declaration of Trust”); b) the Trust’s By-Laws and amendments thereto; c) resolutions of the Board of Trustees authorizing the appointment of Sub-Adviser and approving this Agreement; d) the Trust’s Notification of Registration on Form N-8A under the 1940 Act as filed with the Securities and Exchange Commission (the “SEC”) and all amendments thereto; e) the Trust’s Registration Statement on Form N-1A under the Securities Act of 1933, as amended (“1933 Act”) and under the 1940 Act as filed with the SEC and all amendments thereto insofar as such Registration Statement and such amendments relate to any of the Funds; and f) the Trust’s most recent prospectus and Statement of Additional Information for the Fund (collectively called the “Prospectus”). During the term of this Agreement, the Adviser agrees to furnish the Sub-Adviser at its principal office all proxy statements, reports to shareholders, sales literature or other materials prepared for distribution to shareholders of each Fund, and prospectus of each Fund, prior to the use thereof, and the Adviser shall not use any such materials if the Sub-Adviser reasonably objects in writing within five business days (or such other period as may be mutually agreed) after receipt thereof.The Sub-Adviser’s right to object to such materials is limited to the portions of such materials that expressly relate to the Sub-Adviser, its services and its clients.The Adviser agrees to use its reasonable best efforts to ensure that materials prepared by its employees or agents or its affiliates that refer to the Sub-Adviser or its clients in any way are consistent with those materials previously approved by the Sub-Adviser as referenced in the first sentence of this paragraph.Sales literature may be furnished to the Sub-Adviser by e-mail, first class or overnight mail, facsimile transmission equipment or hand delivery. Adviser will furnish the Sub-Adviser with copies of all amendments of or supplements to the foregoing within a reasonable time before they become effective.Any amendments or supplements that impact the management of any of the Funds will not be deemed effective with respect to the Sub-Adviser until the Sub-Adviser’s approval thereof. 3. Management.Subject always to the supervision of the Adviser, who in turn is subject to the supervision of the Trust’s Board of Trustees, Sub-Adviser will furnish an investment program in respect of, and make investment decisions for, all assets of the Funds and place all orders for the purchase and sale of securities, including investments through the JNL/BlackRock Global Allocation Fund, Ltd(the “Subsidiary”), a wholly owned subsidiary of the JNL/BlackRock Global Allocation Fund formed in the Cayman Islands, pursuant to a sub-advisory agreement between the Adviser and the Sub-Adviser (the “JNAM/BlackRock Subsidiary Agreement”), foreign or domestic securities or other property (including financial futures and options of any type), all on behalf of the Funds.With respect to any investments, including but not limited to repurchase and reverse repurchase agreements, derivatives contracts, futures contracts, International Swaps and Derivatives Association, Inc. (“ISDA”) Master Agreements, and options on futures contracts (“futures”), which Sub-Adviser is hereby authorized to make so long as such investments are consistent with the investment objectives and strategies of the Funds, as outlined in the Registration Statement for the Trust, the Adviser hereby authorizes and directs the Sub-Adviser to do and perform every act and thing whatsoever necessary or incidental in performing its duties and obligations under this Agreement including, but not OF 10 limited to, executing as agent, on behalf of each Fund of the Trust, brokerage agreements and other documents to establish, operate and conduct all brokerage or other trading accounts, and executing as agent, on behalf of each Fund of the Trust, such agreements and other documentation as may be required for the purchase or sale, assignment, transfer and ownership of any permitted investment, including limited partnership agreements, repurchase and derivative master agreements, including any schedules and annexes to such agreements, releases, consents, elections and confirmations. The Adviser acknowledges and understands that it will be bound by any such trading accounts established, and agreements and other documentation executed, by the Sub-Adviser for such investment purposes.In the performance of its duties, Sub-Adviser will satisfy its fiduciary duties to the Funds (as set forth below), and will monitor each Fund’s investments, and will comply with the provisions of the Trust’s Declaration of Trust and By-Laws, as amended from time to time, and the stated investment objectives, policies and restrictions of each Fund, which may be amended from time to time.Sub-Adviser and Adviser will each make its officers and employees available to the other from time to time at reasonable times to review investment policies of the Fund and to consult with each other regarding the investment affairs of the Fund.Sub-Adviser will report to the Board of Trustees and to Adviser with respect to the implementation of such program.Sub-Adviser, solely with respect to the assets of each Fund which are under its management pursuant to this Agreement, and based on information obtained from the Fund’s administrator, custodian and other service providers, shall take reasonable steps to comply with the diversification provisions of Section 851 and Section 817(h) of the Internal Revenue Code of 1986, as amended (“IRC”), and its accompanying Regulation, Treas. Reg. Section 1.817-5, applicable to each Fund. Adviser will not act in a manner that would result in Sub-Adviser failing to maintain the required diversification and if the failure to diversify is inadvertent, Jackson National Life Insurance Company and any of its affiliates investing in the Funds, as owner of the assets in the Funds, shall in good faith and in conjunction with Sub-Adviser follow the procedures specified in Treas. Reg. Section 1.817-5(a)(2) and Revenue Procedure 92-25 (or its successor) to request relief from the Commissioner of Internal Revenue Service, and that in such an event Adviser shall work in conjunction with Sub-Adviser in the preparation of any request for relief or closing agreement and, to the extent that Adviser is seeking indemnification under Section 12 hereof, no filings or agreements shall be made with the Commissioner of Internal Revenue Service without the prior written approval of Sub-Adviser. The Adviser agrees that the Sub-Adviser shall not be liable for any failure to recommend the purchase or sale of any security on behalf of any Fund on the basis of any information which might cause such purchase or sale to, in the Sub-Adviser’s opinion, constitute a violation of any federal or state laws, rules or regulations. The Sub-Adviser further agrees that it: a) will use the same skill and care in providing such services as it uses in providing services to its other client mandates for which it has investment responsibilities; b) will comply with all applicable Rules and Regulations of the SEC in all material respects and in addition will conduct its activities under this Agreement in accordance with any applicable regulations of any governmental authority pertaining PAGE3 OF 10 to its investment advisory activities, including but not limited to compliance with Rule 206(4)-7 under the Investment Advisers Act of 1940, as amended; c) will report regularly to Adviser and to the Trust's Board of Trustees as reasonably agreed between the Adviser and Sub-Adviser and will make appropriate persons available for the purpose of reviewing with representatives of Adviser and the Board of Trustees on a regular basis at reasonable times agreed to by the Adviser and Sub-Adviser, the management of the Fund, including, without limitation, review of the general investment strategies of the Funds, the performance of each Fund in relation to the specified benchmarks and will provide various other reports from time to time as reasonably requested by Adviser; d) as a service provider to the Funds will cooperate fully with the Chief Compliance Officer of the Trust in the execution of his/her responsibilities to monitor service providers to the Funds under Rule 38a-1 under the 1940 Act; e) will prepare and maintain such books and records with respect to each Fund’s securities transactions in accordance with Section 7 herein, and will furnish Adviser and Trust's Board of Trustees such periodic and special reports as the Adviser may reasonably request; f) will prepare and cause to be filed in a timely manner Form 13F and, if required, Schedule 13G with respect to securities held for the account of each Fund subject to Sub-Adviser's supervision; g) will act upon reasonable instructions from Adviser not inconsistent with the fiduciary duties and investment objectives hereunder; h) will treat confidentially and as proprietary information of Trust all such records and other information relative to the Trust maintained by the Sub-Adviser, and will not use such records and information for any purpose other than performance of its responsibilities and duties hereunder, except after prior notification to and approval in writing by Trust, which approval shall not be unreasonably withheld and may not be withheld where the Sub-Adviser may be exposed to civil or criminal contempt proceedings for failure to comply, when requested to divulge such information by duly constituted authorities, or when so requested by Trust, provided, however, that notwithstanding the foregoing, Sub-Adviser may disclose such information as required by applicable law, regulation or upon request by a regulator or auditor of Sub-Adviser; i) will vote proxies received in connection with securities held by each Fund consistent with its fiduciary duties hereunder; and j) may not consult with any other sub-adviser of the Trust concerning transactions in securities or other assets for any investment portfolio of the Trusts, including the Fund, except that such consultations are permitted between the current and successor sub-advisers of the Funds in order to effect an orderly transition of sub-advisory duties so long as such consultations are not concerning transactions prohibited by Section 17(a) of the 1940 Act. The Adviser and the Sub-Adviser each further agree that: PAGE4 OF 10 a) to the extent that the Commodity Exchange Act, as amended (“CEA”), and the then-current Commodity Futures Trading Commission (“CFTC”) regulations require (i) registration by either party as a Commodity Pool Operator or Commodity Trading Advisor, (ii) specific disclosure, or as applicable to it (iii) filing of reports and other documents, each shall comply with such requirements; b) Sub-Adviser shall comply with all applicable requirements of the CEA and then-current CFTC regulations that apply to Sub-Adviser with regard to the Funds; and c) Sub-Adviser shall take reasonable steps to cooperate with the Adviser in assisting the Adviser in fulfilling any disclosure or reporting requirements applicable to the Funds under the CEA and/or then-current CFTC regulations. 4. Custody of Assets.Sub-Adviser shall at no time have the right to physically possess the assets of the Funds or have the assets registered in its own name or the name of its nominee, nor shall Sub-Adviser in any manner acquire or become possessed of any income, whether in kind or cash, or proceeds, whether in kind or cash, distributable by reason of selling, holding or controlling such assets of the Funds.In accordance with the preceding sentence, Sub-Adviser shall have no responsibility with respect to the collection of income, physical acquisition or the safekeeping of the assets of the Funds.All such duties of collection, physical acquisition and safekeeping shall be the sole obligation of the custodian. 5. Brokerage.The Sub-Adviser is responsible for decisions to buy and sell securities for each Fund, broker-dealer selection, and negotiation of brokerage commission rates.Sub-Adviser shall have the express authority to negotiate, open, continue and terminate brokerage accounts and other brokerage arrangements with respect to all portfolio transactions entered into by Sub-Adviser on behalf of each Fund. Sub-Adviser will provide copies of brokerage agreements entered into by the Funds to the Adviser, if applicable. It is the Sub-Adviser’s general policy in selecting a broker to effect a particular transaction to seek to obtain “best execution”, which means prompt and efficient execution of the transaction at the best obtainable price with payment of commissions which are reasonable in relation to the value of the brokerage services provided by the broker. Consistent with this policy, the Sub-Adviser, in selecting broker-dealers and negotiating commission rates, will take all relevant factors into consideration, including, but not limited to:the best price available; the reliability, integrity and financial condition of the broker-dealer; the size of and difficulty in executing the order; the broker’s execution capabilities and any research provided by the broker that aids the Sub-Adviser’s investment decision-making process; and the value of the expected contribution of the broker-dealer to the investment performance of the applicable Fund on a continuing basis. Subject to such policies and procedures as the Trust’s Board of Trustees may determine, the Sub-Adviser shall have discretion to effect investment transactions for each Fund through broker-dealers (including, to the extent permissible under applicable law, broker-dealer affiliates) who provide brokerage and/or research services, as such services are defined in section 28(e) of the Securities Exchange Act of 1934, as amended (the “1934 Act”), and to cause such Fund to pay any such broker-dealers an amount of commission for effecting a portfolio investment transaction in excess of the amount of commission another broker-dealer would have charged for effecting that transaction, if the Sub-Adviser determines in good faith that such amount of commission is reasonable in relation to the value of the brokerage or PAGE5 OF 10 research services provided by such broker-dealer, viewed in terms of either that particular investment transaction or the Sub-Adviser’s overall responsibilities with respect to such Fund and other accounts to which the Sub-Adviser exercises investment discretion (as such term is defined in section 3(a)(35) of the 1934 Act).Allocation of orders placed by the Sub-Adviser on behalf of a Fund to such broker-dealers shall be in such amounts and proportions as the Sub-Adviser shall determine in good faith in conformity with its responsibilities under applicable laws, rules and regulations.The Sub-Adviser will submit reports on brokerage placements to the Adviser as reasonably requested by the Adviser, in such form as may be mutually agreed to by the parties hereto, indicating the broker-dealers to whom such allocations have been made and the basis therefore. 6. Expenses.The Sub-Adviser shall bear all expenses incurred by it in connection with the performance of its services under this Agreement.Each Fund will bear certain other expenses to be incurred in its operation, including, but not limited to, investment advisory fees, and administration fees; fees for necessary professional and brokerage services; costs relating to local administration of securities; and fees for any pricing services.All other expenses not specifically assumed by the Sub-Adviser hereunder or by the Adviser under the Management Agreement are borne by the applicable Fund or the Trust. 7. Books and Records.In compliance with the requirements of Rule 31a-3 under the 1940 Act, the Sub-Adviser hereby agrees that all records which it maintains for the Trust shall be available for inspection by the Trust and Adviser upon their reasonable request and agrees to provide the Trust with copies of any of such records upon the Trust's request.Sub-Adviser further agrees to preserve for the periods prescribed by Rule 31a-2 under the 1940 Act the records required to be maintained by Rule 31a-1 under the 1940 Act related to each Fund’s portfolio transactions.The Adviser shall maintain all books and records not related to the Funds’ portfolio transactions. 8. Compensation.For the services provided and the expenses assumed pursuant to this Agreement and for sub-advisory services provided by Sub-Adviser to the Subsidiary under the JNAM/BlackRock Subsidiary Agreement, Adviser will pay the Sub-Adviser, and the Sub-Adviser agrees to accept as full compensation therefore, a sub-advisory fee accrued daily and payable monthly on the average daily net assets in the Funds in accordance with Schedule B hereto. 9. Services to Others.Adviser understands, and has advised the Trust's Board of Trustees, that Sub-Adviser now acts, or may, in the future, act as an investment adviser to fiduciary and other managed accounts, and as investment adviser or sub-investment adviser to other investment companies or accounts.Adviser has no objection to Sub-Adviser acting in such capacities, provided that whenever the Funds and one or more other investment advisory clients of Sub-Adviser have available funds for investment, investments suitable and appropriate for each will be allocated in a manner believed by Sub-Adviser to be equitable to each.Sub-Adviser may group orders for a Fund with orders for other funds and accounts to obtain the efficiencies that may be available on larger transactions when it determines that investment decisions are appropriate for each participating account.Sub-Adviser cannot assure that such policy will not adversely affect the price paid or received by a Fund.Adviser recognizes, and has advised Trust's Board of Trustees, that in some cases this procedure may adversely affect the size and the opportunities of the position that the participating Fund may obtain in a particular security.In addition, Adviser understands, and PAGE6 OF 10 has advised the Trust's Board of Trustees, that the persons employed by Sub-Adviser to assist in Sub-Adviser's duties under this Agreement will not devote their full time to such service and nothing contained in this Agreement will be deemed to limit or restrict the right of Sub-Adviser or any of its affiliates to engage in and devote time and attention to other businesses or to render services of whatever kind or nature. Limitation of Liability. Sub-Adviser, its officers, directors, employees, agents or affiliates will not be subject to any liability to the Adviser or the Funds or their directors, officers, employees, agents or affiliates for any error of judgment or mistake of law or for any loss suffered by any Fund, any shareholder of any Fund or the Adviser either in connection with the performance of Sub-Adviser’s duties under this Agreement or its failure to perform due to events beyond the reasonable control of the Sub-Adviser or its agents, except for a loss resulting from Sub-Adviser’s willful misfeasance,or gross negligence in the performance of its duties or by reason of its reckless disregard of its obligations and duties under this Agreement.Federal and State securities laws may impose liabilities under certain circumstances on persons who act in good faith, and therefore nothing herein shall in any way constitute a waiver or limitation of any right which Adviser may have under any applicable laws. Indemnification.Adviser and the Sub-Adviser each agree to indemnify the other party (and each such party’s affiliates, employees, directors and officers) against any claim, damages, loss or liability (including reasonable attorneys' fees) arising out of any third party claims brought against an indemnified party that are found to constitute willful misfeasance or gross negligence on the part of the indemnifying party. Duration and Termination.This Agreement will become effective as to a Fund upon execution or, if later, on the date that initial capital for such Fund is first provided to it and, unless sooner terminated as provided herein, will continue in effect for two years from the date of its execution.Thereafter, if not terminated as to a Fund, this Agreement will continue in effect as to a Fund for successive periods of 12 months, provided that such continuation is specifically approved at least annually by the Trust’s Board of Trustees or by vote of a majority of the outstanding voting securities of such Fund, and in either event approved also by a majority of the Trustees of the Trust who are not interested persons of the Trust, or of the Adviser, or of the Sub-Adviser. Notwithstanding the foregoing, this Agreement may be terminated as to a Fund at any time, without the payment of any penalty, on sixty days’ written notice by the Trust or Adviser, or on sixty days’ written notice by the Sub-Adviser.This Agreement will immediately terminate in the event of its assignment.(As used in this Agreement, the terms “majority of the outstanding voting securities”, “interested persons” and “assignment” have the same meaning of such terms as in the 1940 Act.)Section 10 and 11 herein shall survive the termination of this Agreement. Acknowledgements of Adviser.Adviser acknowledges and agrees that: a) If the Sub-Adviser is registered as a Commodity Trading Advisor under the CEA, the Adviser consents to the Sub-Adviser’s compliance with the alternative disclosure and recordkeeping standards available to exempt accounts under CFTC Rule 4.7 with respect to a Fund’s trading in commodity interests, provided that the Sub-Adviser has duly filed a notice of claim for such relief pursuant to Rule 4.7(d). The Adviser will take reasonable steps to cooperate with the Sub-Adviser in connection with establishing and maintaining such exemption under Rule 4.7, PAGE7 OF 10 including, upon request, confirming whether a Fund is a “qualified eligible person” as defined in Rule 4.7. b) If the Adviser is excluded from the definition of a commodity pool operator under CFTC Rule 4.5 with respect to a Fund, the Adviser will furnish the Sub-Adviser with a copy of the notice of eligibility filed pursuant to Rule 4.5(c) with respect to such exclusion, or, if more recent, the most recent annual notice affirming the basis of such eligibility that has been filed pursuant to Rule 4.5(c)(5). Obligations of Adviser.The Adviser agrees to provide or complete, as the case may be, the following prior to the commencement of the Sub-Adviser’s investment advisory services as specified under this Agreement: a) A list of first tier affiliates and second tier affiliates (i.e., affiliates of affiliates) of each Fund; b) A list of restricted securities for each Fund (including CUSIP, Sedol or other appropriate security identification); and c) A copy of the current compliance procedures for each Fund. The Adviser also agrees to promptly update the above referenced items in order to ensure their accuracy, completeness and/or effectiveness. Confidential Treatment.It is understood that any information or recommendation supplied by, or produced by, Sub-Adviser in connection with the performance of its obligations hereunder is to be regarded as confidential and for use only by the Adviser and the Trust.Furthermore, except as required by law (including, but not limited to semi-annual, annual or other filings made under the 1940 Act) or as agreed to by the Adviser and Sub-Adviser, the Adviser and Trust will not disclose any list of securities held by any Fund until it is either filed with the U.S. Securities & Exchange Commission or mailed out to shareholders,which filing or mailing shall not be made sooner than 30 days after quarter end in any manner whatsoever except as expressly authorized in this Agreement, except that the top 10 holdings may be disclosed 30 days after month end. In addition, the Adviser may disclose to certain third party data or service providers to a Fund, who have entered into a confidentiality agreement with the Adviser, a list of securities purchased or soldby such Fund during the quarter. Entire Agreement; Amendment of this Agreement.This Agreement constitutes the entire agreement between the parties with respect to the Funds.No provision of this Agreement may be changed, waived, discharged or terminated orally, but only by an instrument in writing signed by the party against which enforcement of the change, waiver, discharge or termination is sought. Notice.Any notice under this Agreement shall be in writing, addressed and delivered or mailed, postage prepaid, to the other party at such address as designated herein. a) To Adviser: Jackson National Life Insurance Company 1 Corporate Way Lansing, MI 48951 PAGE8 OF 10 Attn: Legal Department – Contracts Administrator b) To Sub-Adviser: BlackRock Investment Management, LLC 1 University Square Drive Princeton, NJ 08540 Attention: General Counsel Miscellaneous.The captions in this Agreement are included for convenience of reference only and in no way define or limit any of the provisions hereof or otherwise affect their construction or effect.If any provision of this Agreement is held or made invalid by a court decision, statute, rule or otherwise, the remainder of this Agreement will be binding upon and shall inure to the benefit of the parties hereto. The name “JNL Series Trust” and “Trustees of JNL Series Trust” refer respectively to the Trust created by, and the Trustees, as trustees but not individually or personally, acting from time to time under, the Declaration of Trust, to which reference is hereby made and a copy of which is on file at the office of the Secretary of State of the Commonwealth of Massachusetts and elsewhere as required by law, and to any and all amendments thereto so filed or hereafter filed.The obligations of the “JNL Series Trust” entered in the name or on behalf thereof by any of the Trustees, representatives or agents are made not individually but only in such capacities and are not binding upon any of the Trustees, Shareholders or representatives or agents of Trust personally, but bind only the assets of Trust, and persons dealing with the Fund must look solely to the assets of Trust belonging to such Fund for the enforcement of any claims against the Trust. Applicable Law.This Agreement shall be construed in accordance with applicable federal law and the laws of the State of Illinois. Counterpart Signatures.This Agreement may be executed in several counterparts, including via facsimile, each of which shall be deemed an original for all purposes, including judicial proof of the terms hereof, and all of which together shall constitute and be deemed one and the same agreement. PAGE9 OF 10 In Witness Whereof, the Adviser and the Sub-Adviser have caused this Agreement to be executed as of this 31st day of December, 2012, effective December 1, 2012. Jackson NationalAsset Management, LLC By: /s/ Mark D. Nerud Name: Mark D. Nerud Title: President and CEO BlackRock Investment Management, LLC By: /s/ Frank Porcelli Name: Frank Porcelli Title:
